Citation Nr: 9916306	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-33 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent 
for corns between the left fourth and fifth toes.

2.  Entitlement to an evaluation in excess of zero percent 
for acne.

3.  Entitlement to an evaluation in excess of zero percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1970 and from September 1972 to November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1996 rating decision of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
lumbosacral strain, acne, and corns between the fourth and 
fifth digits of the left foot and assigned a zero percent 
evaluation for each, effective from December 1995.  

Although the veteran filed a notice of disagreement with the 
initial evaluation assigned for his service-connected 
residuals of a right ankle fracture, he failed to complete 
his appeal by submitting a substantive appeal after the RO 
issued a statement of the case in September 1997.  See 
38 C.F.R. §§ 20.200, 20.202 (1998).  In an April 1999 
statement, the veteran asserted that an increased 
(compensable) evaluation was warranted for his service-
connected residuals of a right ankle fracture.  As the RO has 
not addressed the new claim for an increased evaluation for 
the service-connected right ankle disability, this matter is 
referred to the RO for appropriate action.  

In October 1998, the Board remanded this matter to the RO to 
afford the veteran a hearing before a member of the Board at 
the RO.  This has been accomplished.  

The issues of entitlement to evaluations in excess of zero 
percent for acne and for corns between the fourth and fifth 
digits of the left foot will be addressed in the remand 
portion of this decision.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
currently manifested by complaints of pain, objective 
evidence of tenderness, and X-ray evidence of minimal 
osteophytes in the L2, L3, and L4 lumbar vertebral bodies.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for lumbosacral 
strain have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
evaluation in excess of zero percent for the service-
connected lumbosacral strain is well grounded in accordance 
with 38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to satisfy the VA's duty to assist him mandated by 
38 U.S.C.A. § 5107(a).


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  38 C.F.R. 
§§ 4.1, 4.2 (1998); Schafrath, 1 Vet. App. at 593-94.

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1998).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1998).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that the veteran is currently rated as zero 
percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Lumbosacral strain with slight subjective symptoms 
warrants a zero percent evaluation.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Slight limitation of motion of the lumbar spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation and severe 
limitation of motion of the lumbar spine warrants a (maximum) 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Factual Background

The service medical records show that the veteran was treated 
for complaints of back pain between the scapulae secondary to 
a motor vehicle accident in April 1987.  The treatment 
provider noted that the back had normal symmetry and no 
spasm.  Bilateral leg raises were within normal limits and 
the assessment was back pain secondary to motor vehicle 
accident.  At an October 1988 physical examination, the 
veteran reported that he had had frequent back pain and 
backaches since his last physical examination.  The examiner 
noted that evaluation of the spine was normal.  The veteran 
was also treated for complaints of low back pain from May 
1994 to discharge and the assessments included slow resolving 
low back pain, acute lumbosacral strain, mechanical low back 
pain, lumbosacral strain, and possible low back pain.  He was 
prescribed muscle relaxers and underwent physical therapy.  
In May 1994 he complained of low back pain and aching, 
particularly with standing from the sitting position.  The 
treatment provider noted that there were no visual signs of 
spasms or twitching, that he was unable to touch his toes and 
went down only to the ankles, that there was no tenderness on 
palpitation, that tiptoe and heel walking test was normal, 
that ankle and knee jerks were normal, and that straight leg 
raising was normal.  

In September 1994, there was no point tenderness of the 
lumbosacral paraspinal area, deep tendon reflexes were 
decreased at L2, L3, and range of motion testing showed 
normal sided to side motion, normal extension, and fingertips 
to one and a half feet from the floor - limited by low back 
pain.  Straight leg raising was positive and elicited sharp 
shooting right lumbar area and leg pain.  In July 1995, he 
reported that his back tended to bother him at the end of the 
day after sitting at a desk.  A July 1995 treatment provider 
noted that straight leg raising was to 90 degrees on the 
right and to 45degress with pain in the low back on the left.  
A physical therapy record dated later in July 1995 shows that 
the veteran complained of constant pain which he rated as 
three to four on a scale of one to ten.  There was no pain on 
palpitation, no radiating pain, and the spinal curves were 
within normal limits.  The treatment provider stated that 
there was full range of motion of the lumbosacral spine on 
rotation, lateral flexion, forward flexion, and 
hyperextension with some pain on forward flexion and 
hyperextension.  Bilateral straight leg raising was from zero 
to 90 degrees with slight pain in the low back upon 
completion of the straight leg raises.  In the September 1995 
separation examination report of medical history, the veteran 
reported that he had had recurrent back pain and the examiner 
noted that he was on a home health program for low back pain 
which was not considered disqualifying.  The discharge 
examination report shows that clinical evaluation of the 
spine was normal.  

The post-service evidence includes a December 1995 treatment 
record from a United States Navy medical clinic which shows 
that the veteran was treated for an unrelated disorder and 
that he had a prescription for muscle relaxers from the VA 
for back problems.  

By rating decision dated in December 1996, the RO granted 
service connection for lumbosacral strain and assigned a zero 
percent evaluation effective from December 1995.  The zero 
percent evaluation has been confirmed and continued to date.  

At the July 1997 VA general medical examination, the examiner 
noted that the veteran had been treated for an unrelated 
disorder and referred to the orthopedic clinic for low back 
pain in February 1997.  It was also noted that his only 
current medication was Naprosyn which had been prescribed by 
a VA orthopedic physician.  The veteran reported that he 
suffered a lumbar strain in the 1970's, that degenerative 
joint disease was later suspected but X-rays were negative, 
and that he underwent physical therapy.  He stated that he 
had lower back pain at the time of the examination.  The 
examiner reported that the veteran's gait was normal, that 
mobility was not limited, and that gross neurologic 
examination was nonfocal.  The impression included 
musculoskeletal conditions will be addressed by an orthopedic 
consultant.  

At the July 1997 VA orthopedic examination, the veteran 
reported that he had had intermittent back pain in service, 
that he underwent physical therapy which helped for a period 
of time, and that he continued to have back problems and some 
muscle discomfort.  Examination of the lumbosacral spine 
showed flexion to 90 degrees, extension to 10 degrees, side 
to side bending of 20 degrees each way, and symmetrical deep 
tendon reflexes, bilaterally.  Sensory examination was 
grossly intact and motor function was 5/5.  The examiner 
reported that the veteran did have some tenderness to 
palpation of the lumbosacral spine muscles with side to side 
bending on the paraspinal muscles.  The examiner's relevant 
impression was that it appeared that the veteran had a muscle 
strain in his lumbosacral spine which did well with physical 
therapy, that he needed to start doing some additional 
physical therapy, and that his symptoms were currently mildly 
symptomatic.  The examiner reported that X-ray examination of 
the lumbosacral spine showed good, well maintained joint 
spaces, normal alignment in the lumbar spine, no 
spondylolisthesis, and no fractures, dislocations, or 
subluxations.  The radiologist's impression of July 1997 
lumbosacral spine X-rays was minimal osteophyte in L2, L3, 
and L4 lumbar vertebral bodies and no recent fracture or 
dislocation. 

At an April 1999 Travel Board Hearing before the undersigned 
Board Member, the veteran testified that he had daily 
constant aching lumbosacral pain, that he could only sit for 
a limited amount of time, that when he rose from a sitting 
position he had had to due so slowly and this caused pain, 
and that he could not go on long drives due to back pain 
unless he was able to pull over and stop.  Hearing Transcript 
(Tr.) at 11-14.  He stated that he was currently in school 
and that he was "up and down constantly."  Id.  He reported 
that he was prescribed medication (Naproxen) for his low back 
problems and that this helped a little but his back continued 
to ache.  Id.  He stated that he did not attempt to lift 
anything, that he could bend and stretch but not like he used 
to, and that his low back was aching at the time of the 
hearing.  Tr. at 12.  He reported that a physician in service 
told him that he might have an arthritic back.  Tr. at 13.  

The veteran asserted that he could not get a decent job that 
involved lifting anything heavy, that the back pain woke him 
up at night, that he had to lie in a certain position to get 
comfortable and put a pillow between his legs, and that when 
he woke up in the morning he had aching pain.  Tr. at 11-14.  
He asserted that he had back spasms when he really could not 
move, for example when he sat in one position for a long time 
like while driving, and that he had to wait for this to go 
away, relax, and move in slow motion.  Tr. at 14-15.  The 
representative asserted that the VA examiner found objective 
evidence of tenderness to palpation which showed that the 
veteran had pain which warranted a compensable evaluation for 
the lumbosacral strain.  Tr. at 16.  The Board member granted 
the veteran's request that the record be held open for 30 
days following the hearing for submission of additional 
medical evidence. 

Later in April 1999, the veteran submitted copies of a list 
of appointments and VA treatment records from the Houston, 
Texas VA Medical Center (MC) dated from March to April 1999.  
He waived initial review of this evidence by the RO.  See 
38 C.F.R. § 20.1304 (1998).  An April 1999 mental health 
clinic note shows that the veteran reported that he sometimes 
felt hopeless because of his back pain.  It was noted that he 
had chronic back pain and pain disorder with psychological 
factors.  His goals and objectives were included to become 
medically stable, to report decrease in somatic complaints, 
to report any change in frequency and intensity of subjective 
distress from pain, and to improve his ability to cope with 
pain.  

Analysis

The veteran contends, in essence, that his service-connected 
lumbosacral strain warrants a disability evaluation in excess 
of zero percent.  He testified that he has constant, daily, 
aching lumbosacral pain, that he cannot bend and stretch like 
he used to, that the can sit for only a limited amount of 
time before he has to change positions, that the back pain 
wakes him at night, that he had to lie in a certain position 
to get comfortable, and that he had aching pain when he woke 
up in the morning.  He reported that he was a student and had 
to get up and sit down constantly.  He stated he did not 
attempt to lift anything, that he could not get a decent job 
that involved lifting anything heavy, and that he could bend 
and stretch, but not like he used to.  Tr. at 11-14.

The veteran's service-connected lumbosacral strain is 
currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
addresses lumbosacral strain.  The evidence of record shows 
that the veteran has consistently complained of low back pain 
since approximately May 1994, that he has been prescribed 
muscle relaxers, and that he has undergone physical therapy. 

During service, he complained of low back pain and aching, 
particularly with standing from the sitting position.  He 
also reported that his back bothered him after sitting at his 
desk all day.  In July 1995 he complained of constant pain 
which he rated as three to four on a scale of one to ten.  
The service medical records include some findings of full 
range of motion and normal straight leg raising.  However, in 
September 1994, range of motion testing showed his fingertips 
went only to one and a half feet from the floor, limited by 
low back pain.  Also in September 1994, straight leg raising 
was positive and elicited sharp shooting right lumbar and leg 
pain.  In July 1995, straight leg raising was to 90 degrees 
on the right and to 45 degrees on the left with pain in the 
low back.  Later in July 1995, there was objective evidence 
of some pain on forward flexion and hyperextension and 
bilateral straight leg raising was from zero to 90 degrees 
with slight pain in the low back upon completion of the 
straight leg raises.  

The post-service medical evidence also includes evidence of 
lumbosacral strain with pain.  The July 1997 VA orthopedic 
examiner reported that range of motion of the lumbosacral 
spine was flexion to 90 degrees, extension to 10 degrees, and 
side to side bending of 20 degrees each way.  The orthopedic 
examiner also noted that the veteran had tenderness to 
palpation of the lumbosacral spine muscles with side to side 
bending on the paraspinal muscles and that his symptoms were 
currently mildly symptomatic.  July 1997 lumbosacral spine X-
rays showed minimal osteophyte in L2, L3, and L4 lumbar 
vertebral bodies.  The July 1997 VA general medical examiner 
reported that mobility was not limited. 

The Board concludes that because there is evidence of 
characteristic pain on motion in the 1994 to 1995 service 
medical records and the July 1997 VA orthopedic examination, 
the preponderance of the evidence supports a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

With respect to the assignment of a disability rating higher 
than 10 percent for the veteran's service-connected 
lumbosacral strain, there is no objective medical evidence 
whatsoever of muscle spasm on extreme forward bending, or 
loss of lateral spine motion, unilateral, in standing 
position.  There is also no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing of joint space, or some of the above with abnormal 
mobility on forced motion.  In fact, the July 1997 VA 
orthopedic examiner stated that the veteran's lumbosacral 
symptoms were currently only mildly symptomatic.  Therefore, 
as the criteria for an evaluation in excess of 10 percent, 
have not been met, a rating in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 is not warranted.  

A separate evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 is not warranted because the evaluation of the same 
manifestations under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).  Additionally, as there is no 
evidence of moderate or severe limitation of motion of the 
lumbar spine, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5292.  The Board observes 
that the July 1997 VA general medical examiner reported that 
mobility was not limited.  The July 1997 VA orthopedic 
examiner stated that the veteran's lumbosacral symptoms were 
only mildly symptomatic.  The Board finds that the evidence 
shows no more than slight limitation of motion of the lumbar 
spine.  Therefore, entitlement to an evaluation in excess of 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292, is 
not warranted. 

The Board has considered the nature of the veteran's 
condition, the evidence of record, the veteran's testimony, 
and the comments of the VA examiners, in finding that an 
evaluation of 10 percent and no higher is warranted.  A 10 
percent evaluation represents the appropriate degree of 
disability for lumbosacral strain with characteristic pain on 
motion, which the veteran reportedly experiences.  There is 
no objective evidence of record to support a finding of the 
existence of muscle spasm on extreme forward bending, or loss 
of lateral spine motion, or moderate limitation of motion of 
the lumbar spine, as required for a finding of 20 percent 
disability evaluation pursuant to either Diagnostic Code 5295 
or Diagnostic Code 5292.  

The Board has also considered the factors set forth in 38 
C.F.R. §§ 4.10, 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995), and finds that an evaluation of 10 percent and no 
higher is warranted.  Specifically, the medical evidence, 
including the July 1997 orthopedic examiner's impression that 
the veteran's lumbosacral symptoms were currently mildly 
symptomatic, does not indicate that there is any limitation 
of motion or loss of function due to reported pain that would 
warrant an evaluation in excess of 10 percent. 

The evidence shows that the veteran reports that he 
experiences increased low back pain when he remains in one 
position for extended periods, such as sitting in a car or at 
a desk, and some tenderness to palpation of the lumbosacral 
spine muscles with side to side bending on the paraspinal 
muscles.  There is evidence of full range of motion and 
normal straight leg raising.  The most recent examiner 
described his lumbosacral disability as mildly symptomatic.  
The clinical evidence on file does not demonstrate that 
current low back disability results in loss of normal 
excursion, strength, speed, coordination, or endurance, or 
that it causes swelling, deformity, instability, disturbance 
of locomotion, or atrophy of disuse, weakness, fatigability, 
or pain with motion that warrants an evaluation in excess of 
10 percent. 

The veteran has reported that a physician in service told him 
that he might have arthritis of the spine.  As a lay person, 
the veteran is not competent to offer medical opinions 
regarding diagnoses of his current disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although 
there is X-ray evidence of minimal osteophyte in L2, L3, and 
L4 lumbar vertebral bodies, the medical evidence of record 
includes no diagnosis of arthritis of the lumbosacral spine.  
The connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
Therefore, as there is no competent evidence of arthritis, an 
increased evaluation based on arthritis is not warranted.  
Additionally, arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1998).  As noted above, an 
evaluation in excess of 10 percent is not warranted for 
limitation of motion of the lumbar spine.  

With regard to initial rating cases, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found - a practice known as "staged ratings."  Fenderson, 
12 Vet. App. 119 (1999).  In the present case, the Board 
finds that staged ratings are not warranted.  The veteran was 
separated from service in November 1995.  The evidence does 
not show and the veteran does not contend that there has been 
any change in the severity of his symptoms from November 1995 
to present.  

In sum, for the reasons and bases discussed in detail above, 
the Board finds that the preponderance of the evidence in 
this case supports a disability rating of 10 percent and no 
higher for the veteran's lumbosacral strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Thus, a 10 percent evaluation 
for the service-connected lumbosacral strain is granted.  


ORDER

Entitlement to a 10 percent evaluation for lumbosacral strain 
is granted, subject to the governing regulations applicable 
to the payment of monetary benefits.


REMAND

In December 1995, the veteran claimed entitlement to service 
connection for acne on his face and for a rash on the chest, 
back, and abdominal area.  In a December 1996 rating 
decision, the RO granted service connection for acne and 
assigned a zero percent evaluation effective from December 
1995.  The RO also denied entitlement to service connection 
for dermatitis in the December 1996 rating decision.  

The service medical records show that the veteran was treated 
for pseudofolliculitis barbae with macular lesions on the 
face and neck, small verruca of the right forefinger, 
dermatitis, mild papular acne and dry skin on the face and 
back, and dermatitis/right axilla rash of questionable 
etiology.  The separation examination report shows that there 
were generalized acneform lesions on the upper back and 
chest.  He was referred to the dermatology clinic where it 
was noted that he had a two to three year history of acne-
like lesions on his upper back and the assessment was 
Pityrosporum folliculitis.  

The post-service medical evidence shows that the veteran was 
treated for tinea corporis.  The July 1997 VA general medical 
examiner reported that the veteran had a chronic rash, that 
he had tinea versicolor of the upper back, and that he had a 
small follicular rash on the anterior and posterior chest.  
An April 1999 VA dermatology clinic record shows that the 
veteran was referred for chronic pruritic eruption of the 
chest and back.  Examination revealed dry follicular based 
patches on his back, chest, and upper abdominal region.  The 
assessment was follicular eczema.  

The Board notes that the exact nature of the veteran's 
service-connected "acne" is not clear and that the veteran 
has not been afforded a VA dermatological examination.  
Therefore, the Board finds that a comprehensive VA 
dermatology examination is necessary to determine the current 
nature and severity of all skin disorders.  Following this 
examination, the RO should determine exactly what the 
service-connected "acne" disorder includes and the proper 
rating therefor. 

The July 1997 VA orthopedic examiner reported that 
examination of the feet showed normal alignment of the toes, 
no appreciated crepitation, and some flexible flat feet, 
bilaterally.  The impression included that his feet showed 
good range of motion, were currently nontender, and were 
essentially asymptomatic.  The July 1997 VA general medical 
examiner noted that the veteran reported that he had been 
having a corn on the left foot since 1969 and that he had 
been using different ointments.  The general medical examiner 
reported only that examination of the extremities showed 
palpable peripheral pulses and normal gait, that there was no 
peripheral edema, and that mobility was not limited.  

The Board finds that the July 1997 VA examinations are 
inadequate for rating purposes.  See 38 C.F.R. §§ 4.2, 4.70 
(1998).  Additionally, at the April 1999 Travel Board 
Hearing, the veteran indicated that the corn between his left 
fourth and fifth toes had increased in severity since the 
July 1997 VA examination.  Therefore, a current comprehensive 
podiatry examination is necessary to determine the nature and 
severity of the service-connected corns between the fourth 
and fifth left toes. 

The veteran's service-connected corn between the fourth and 
fifth toe of the left foot is currently rated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 5284-7819 (1998).  Diagnostic Code 
7819 provides that benign new growths of the skin should be 
rated as scars, disfigurement, etc.  Unless otherwise 
provided, Diagnostic Codes 7807 through 7819 are to be rated 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  No 
statement of the case or supplemental statement of the case 
has included the relevant Diagnostic Codes for scars under 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1998).  

The July 1997 VA general medical examiner reported that the 
veteran had been treated at the Houston, Texas VAMC in 
February 1997 for an unrelated disorder and that he was 
referred to the dermatology clinic for tinea corporis follow-
up.  A March 1999 consultation sheet shows that the veteran 
was referred to the podiatry clinic for evaluation of 
multiple calluses.  However, the consultation report only 
includes "4-8-99" and an illegible word or letter.  A list 
of VA appointments includes an appointment on April 8, 1999 
at the podiatry clinic and it appears that the veteran was 
treated on that date.  The Board finds that an attempt to 
obtain these treatment records is warranted. 


In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify all treatment 
and evaluation he has received for any 
skin disorder and corns on his left foot 
since service, including the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
him.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain copies of all medical records 
identified that have not been previously 
obtained, particularly all treatment 
records dated from November 1995 to the 
present from the Houston, Texas VAMC 
including the April 8, 1999, podiatry 
clinic consultation report and the 
February 1997 dermatology clinic 
consultation report.  

2.  After the aforementioned has been 
completed to the extent possible, the 
veteran should be scheduled for a VA 
dermatology examination to determine the 
nature and extent his service-connected 
acne.  The claims folder and a separate 
copy of this remand must be made 
available to the examiner for review in 
conjunction with this examination.  The 
examiner should document the presence and 
condition of all skin disorders over the 
whole of the veteran's body.  The 
examiner should specifically report 
whether there is exfoliation, exudation, 
itching, lesions, marked disfigurement, 
ulceration, crusting, and systemic or 
nervous manifestations, that is 
associated with service-connected acne.  
The extent and severity of any such 
findings should be reported in detail, to 
include the size of the area affected.  
Unretouched color photographs should be 
taken and reviewed by the examiner, who 
should indicate the nature of any skin 
abnormalities depicted.  These 
photographs should be attached to the 
examination report.  A complete rationale 
must be given for any opinion expressed 
and the foundation for all conclusions 
should be clearly set forth.  A written 
report of the examination should be 
associated with the veteran's claims 
folder.

3.  The veteran should also be afforded a 
VA podiatry examination to determine the 
nature and extent of his service-
connected corns between the fourth and 
fifth toes.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review in 
conjunction with this examination.  The 
examiner should document the presence and 
condition of all left foot corns.  The 
examiner should specifically report 
whether the corns between the left fourth 
and fifth toes are tender and painful on 
objective demonstration and whether they 
limit the function of the left toes or 
foot.  A written report of the 
examination should be associated with the 
veteran's claims folder.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Any additional 
necessary development should likewise be 
conducted. 

5.  The claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 4.118, 
Diagnostic Codes 5284, 7803-7806, 7819 
(1998).  If the claims remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which includes any additional 
pertinent law and regulations and a 
discussion of action taken on the 
veteran's claims.  The applicable 
response time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

